 



Exhibit 10.58
 

(COMERICA LOGO) [p70411p7041100.gif]    MODIFICATION TO
CREDIT AGREEMENT

     This Modification to Credit Agreement (this “Modification”) is entered into
by and between VODAVI COMMUNICATIONS SYSTEMS, INC., an Arizona corporation
(“Borrower”) and COMERICA BANK, successor by merger to Comerica Bank-California,
whose Western Division Headquarters is located at 333 West Santa Clara Street,
San Jose, California 95113 (“Bank”) on the other hand, as of February 15, 2005.

RECITALS

     This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

     WHEREAS, Bank and Borrower previously entered into that certain Credit
Agreement dated April 10, 2003;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below.

AGREEMENT

     1. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the initially capitalized terms not defined herein shall have the meaning set
forth in the Agreement.

     2. Modification to Credit Agreement. Subject to the satisfaction of the
conditions precedent as set forth in Section 3 hereof, the Agreement is hereby
modified as set forth below.

     (a) In Section 1.1 of the Agreement, the definition of “Permitted Credit
Exposure” shall be deleted in its entirety.

     (b) In Section 1.1 of the Agreement, the definition of “RLC Maturity Date”
shall be modified to read “April 30, 2006.”

     (c) Section 6.1 (d) of the Agreement shall be deleted in its entirety.

     (d) Section 6.1 (e) of the Agreement shall be deleted in its entirety.

     3. Legal Effect. Except as specifically set forth in this Modification, all
of the terms and conditions of the Credit Agreement remain in full force and
effect. Except as expressly set forth herein, the execution, delivery, and
performance of this Modification shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Credit Agreement, as
in effect prior to the date hereof. Borrower ratifies and reaffirms the
continuing effectiveness of all Credit Agreements, guaranties, security
agreements, mortgages, deeds of trust, environmental agreements, and all other
instruments, documents and agreements entered into in connection with the Credit
Agreement. Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Modification, and that no Event of Default has occurred and is continuing.
The effectiveness of this Modification and each of the documents, instruments
and agreements entered into in connection with this Modification, including
without limit any replacement Credit Agreement entered into in connection
herewith, is conditioned upon receipt by Bank of this Modification, any other
documents which Bank may require to carry out the terms hereof, and including
but not limited to each of the following:

 



--------------------------------------------------------------------------------



 



     4. Miscellaneous Provisions.

     (a) This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereto must be in writing and signed by the parties.

     (b) This Modification may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

     IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

     
(“Borrower”)
  (“Bank”)
VODAVI COMMUNICATIONS SYSTEMS, INC., an
   
Arizona corporation
  COMERICA BANK

              By:    /s/ David A. Husband   By:    /s/ Ramon T. Perez          
    Name:    David A. Husband   Name:    Ramon T. Perez               Title:  
 Chief Financial Officer   Title:   Vice President
 
           

2